DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a FINAL OFFICE ACTION in response to the Amendment/ Remarks filed on 07/27/2022. 
Claims 6, 8, 16, and 18 have been cancelled. Claims 1-5, 7, 9-15, 17, 19, and 20 are pending in the present application, of which claims 1 and 11 are independent.
 
Continuity/ priority Information
 The present Application 16715817, filed 12/16/2019 claims foreign priority to REPUBLIC OF KOREA, Application No. 10-2019-0035006, filed 03/27/2019.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
 
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 7, 9-15, 17, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
 Claims 1 and 11, the limitation, to perform “the second read test operation” lacks antecedent basis in the claims.
Claims 1 and 11, line 9, recite the limitations, the error detected.......below a set threshold, the error detected ........ over the set threshold, which render the Claims indefinite, because the terms error and threshold represent two different concepts, i.e.  error is a noun indicating an act or condition, while threshold denotes a number, and as such it would be impossible to compare the two.
Claims 1 and 11 should be amended to recite “when the number of errors detected in the first and second read test operations is below a threshold”, and where applicable, similar to the limitation “a number of errors greater than or equal to an error threshold” in Claims 9 and 19. Also, the “set” is unnecessary because it fails to further limit the term “threshold”, since the term already implies a known number. 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “read reclaim operation” in claims 1 and 11, as best understood, is used by the claims to mean “re-read operation,” while the accepted meaning is “to recall from wrong or improper conduct” The term is indefinite because the specification does not clearly redefine the term. Amend the Claims appropriately to clarify the limitation using well-known terminology, e.g. re-read operation. 
Claims 1 and 11, “perform the read reclaim operation and a bad block test operation” is indefinite, because it is unclear how one is able to perform simultaneously, both, a reclaim and a test operation. The specification merely describes, the bad block test operation may be performed on the memory block in response to an error found in the read test operation”.

Response to Arguments
Applicant's arguments, see Amendment/ Remarks filed on 07/27/2022, with respect to the rejection of Claims 1-5, 7, 9-15, 17, 19 and 20 under 35 U.S.C. 102(a)(1) as being anticipated by Liang et al. (U.S. Patent No. 9,563,504), have been fully considered but they are not  persuasive, as set forth in the present office action.    
Applicant asserts, referring to FIG. 8, that Liang does not disclose that the claimed controller is configured to perform a read reclaim operation when the operation status regarding the selected memory block is “good”, and perform the read reclaim operation and a bad block test operation when the operation status regarding the selected memory block is “not good”. i.e. two different operation status (good and not good) of the memory block, as currently amended in Claims 1 and 11.  
 In response to Applicant arguments, with respect to the definition of “good” or “not good” of a memory block, Liang in FIG. 8, discloses both conditions. 
Assuming the memory block is “good”, there is no requirement to take further action, since the memory is good.
Assuming the memory block is “not good”, where the number of errors is greater than a threshold, Liang, FIG. 8, discloses in step 804, the fail bit count may correspond with a number of bit errors that have been detected within the data. In step 810, one or more-word lines within the memory block are identified in response to detecting that the fail bit count is greater than the error threshold. Then in step 814, a partial block erase operation is performed on the memory cells, and in step 816, the corrected data is programmed into the memory cells connected to the word lines.
 Liang does not explicitly disclose “performing a read reclaim operation and a bad block test operation when the operation status regarding the selected memory block is not good”. In step 804, the fail bit count may correspond with a number of bit errors that have been detected within the data. In one example, an ECC code or ECC information associated with the data may be used to determine the fail bit count or the number of bit errors that have occurred within the data.
However, It would have been obvious to perform the corrective action, a partial block erase operation,  as taught by Liang in the memory block using an ECC code.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-15, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (U.S. Patent No. 9,563,504) ISSUED: February 7, 2017.
Regarding independent Claims 1 and 11, Liang discloses partial block erase for data refreshing and open-block programming, comprising:  
a memory device including a plurality of memory blocks, each including a plurality of memory cells coupled to a plurality of word lines;  
 FIG. 5 depicts one embodiment of a non-volatile storage system 596 including read/write circuits for reading and programming a page (or other unit) of memory cells (e.g., NAND multi-level cells) in parallel. As depicted, non-volatile storage system 596 includes a memory die 598 and controller 550. FIG. 3A depicts one embodiment of a memory block including a plurality of NAND strings.  
a controller configured to select a memory block” In FIG. 8, the process may be performed by a non-volatile storage system, 596 in FIG. 5.  In some cases, the controller 550 may work in conjunction with the control circuitry 510 to read and/or write data from the memory array 501.
select first word lines within a selected memory block to perform a first read test operation, and determine that an operation status regarding the selected memory block is normal FIG. 8, Steps 802-808,  “a first read test operation” In step 802, data from a set of memory cells connected to a word line within a memory block is determined (e.g., the data may be read from the set of memory cells). The memory block may include a NAND flash memory structure, such as a vertical NAND structure or a bit cost scalable (BiCS) NAND structure. In step 808, it is detected that the fail bit count is greater than the error threshold.
select a second word line based on the error within the selected memory block to perform a second read test operation, and determine that the operation status regarding the selected memory block is good” FIG. 8, steps 810-816, In step 810, one or more word lines within the memory block are identified in response to detecting that the fail bit count is greater than the error threshold. The one or more word lines may include the word line triggering the data refresh. In step 816, the corrected data is programmed into the memory cells connected to the one or more word lines. 
Liang does not explicitly disclose “performing a read reclaim operation and a bad block test operation when the operation status regarding the selected memory block is not good”. In step 804, the fail bit count may correspond with a number of bit errors that have been detected within the data. In one example, an ECC code or ECC information associated with the data may be used to determine the fail bit count or the number of bit errors that have occurred within the data.
 It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to perform the corrective action, i.e.   a partial block erase operation,  as taught by Liang in the memory block using an ECC code.   
Regarding Claims 2, 3, 12, 13, Liang discloses the controller: selects some word lines and checks the number of errors in the read data;
In step 802, data from a set of memory cells connected to a word line within a memory block is determined (e.g., the data may be read from the set of memory cells). The memory block may include a NAND flash memory structure, such as a vertical NAND structure or a bit cost scalable (BiCS) NAND structure. The data may correspond with a page of data (e.g., 1 KB or 2 KB of data). In step 804, a fail bit count for the data is determined. The fail bit count may correspond with a number of bit errors that have been detected within the data.  
Regarding Claims 4, 5, 14, 15, Liang discloses wherein adjacent word lines selected; in step 814, a partial block erase operation is performed on the memory cells connected to the one or more word lines. The one or more word lines may comprise less than all of the word lines in the memory block. In one example, the one or more word lines may comprise the word line and an adjacent word line adjacent to the word line (e.g., a source-side word line or a drain-side word line). In step 816, the corrected data is programmed into the memory cells connected to the one or more word lines.
  Regarding Claims 7, 9, 17, 19, Liang discloses the error detected in the read test operation is over a set threshold, In step 806, an error threshold is determined. The error threshold may be used for determining when a data refresh operation should be triggered.  
  In some cases, the error threshold may be set to be less than or equal to a correctable number of bit errors. In one example, ECC information may be used to correct three bit errors within a page of data and the error threshold may be set to two bit errors.
Regarding Claims 10, 20, Liang discloses  count has deviated from a set range; Furthermore, the read cycle limit may be reduced or reset for the unprogrammed word lines after the partial block erase operation has been performed and before an open-block is closed (i.e., after every word line in the memory block has been programmed).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: August 9, 2022
Final Rejection 20220810
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov